SEABURY, J. (dissenting).
This case-presented a sharp conflict of fact; the issues being whether the defendant employed the plaintiff, and whether the plaintiff performed the services for which he sues to recover in this action. This is essentially a case where the determination of the trial court should be regarded as conclusive. Unless this court is to act as an appellate jury to determine issues of fact, the judgment which has been rendered should not be disturbed. While the case is not free from error, a review of the whole case shows that no error was committed which was prejudicial to the defendant. The parties were given a fair trial in which to determine their controversy, and, the evidence being sufficient to sustain the judgment, the rights of neither the litigants nor the public require that we should perpetuate this dispute by sending the cause back for a new trial.
The judgment should be affirmed, with costs.